Day, J.
Appellants do not claim that they have established that decedent was insane, but they claim that fraud and undue influence were practiced upon him in his suffering and weak condition. The evidence shows that at the time of the execution of the deed decedent was very aged, and was suffering from a very painful disease. We unite, however, in the opinion that the evidence does not show that any fraud or undue influence was practiced upon him by the defendant, or that any advantage was taken of his condition. A review of the evidence in detail would subserve no useful purpose. We have no hesitancy in holding that the judgment of the court below should be
Affirmed.